DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, recited “the longitudinal direction” and “the short direction” lacks antecedent basis.  It is unclear what, which, or where is the longitudinal and short directions of the bundle.  The claim is indefinite because it is unclear to which directions or what structure of the bundle applicant refers to the longitudinal and short directions of the bundle.  Furthermore, language of “each side edge portion” lacks antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (4,610,357).

    PNG
    media_image1.png
    312
    529
    media_image1.png
    Greyscale

Claim 1
Nakamura discloses a film-packaged tissue in which a pop-up type bundle of tissue paper (3) is packaged by a resin packaging film (defined by package form by combination of films 1 and 2) (see column 6 lines 17-27 and lines 53-59), wherein perforations (13) for forming an outlet are formed annularly along a longitudinal direction (defined by direction between edges 23 of the package) of the bundle (see figure 3), and an edge of the outlet (defined by opening formed by removal of portion 14 from flap 5) formed by tearing of the perforation for forming the outlet has a guiding edge (11a) for moving each side edge portion in a bundle longitudinal direction of the tissue paper toward a short direction (defined by direction transversal to the longitudinal direction) of the bundle.  When the user removes the tissue paper from the package, guiding edge (11a) guides the removal of the tissue in the longitudinal direction towards the short direction of the bundle. 

Nakamura further discloses the guiding edge is a substantially circular portion which is formed at both ends of the outlet in the longitudinal direction of the bundle and has a diameter equal to the width of the outlet in the short direction of the bundle, and the guiding edge moves each side edge portion of the tissue paper in the longitudinal direction of the bundle so as to roll around along the circumference (see figure 1).
Claim 6
Nakamura further discloses the guiding edges are a pair of bulging edges where portions of the longitudinal edges of the outlet directed from the longitudinal center to both ends bulge toward the facing longitudinal edge in the short direction of the bundle (see figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (4,610,357) as applied to claim 1 above, and further in view of Sarbo (US 2003/0146231).
Claim 2

Claim 3
Nakamura discloses the guiding edge being straight along the longitudinal direction of the outlet.  Nakamura does not discloses the guiding edge is a curved edge.  However, Sarbo discloses the outlet could be a curved outlet/curved guiding edge (32) with curved slits/supports (30) which helps to eliminate pinch points (see [0036]).  The curved outlet disclosed by Sarbo bulges outward in the longitudinal direction of the bundle, and the guiding edge moves each side edge portion of the tissue paper in the longitudinal direction of the bundle so as to roll around toward the 
Claim 5
Nakamura as modified by Sarbo discloses the support portion is a corner positioned at both ends of the outlet in the longitudinal direction of the bundle, and a longitudinal edge of the bundle of the tissue paper moved in the short direction of the bundle is positioned (see figure 2).
Claim 7
Nakamura discloses the guiding edge being straight along the longitudinal direction of the outlet.  Nakamura as modified does not discloses the guiding edge is a curved edge.  However, Sarbo discloses the outlet could be a curved outlet/curved guiding edge (32) with curved slits/supports (30) which helps to eliminate pinch points (see [0036]).  The curved outlet disclosed by Sarbo bulges outward in the longitudinal direction of the bundle, and the guiding edge moves each side edge portion of the tissue paper in the longitudinal direction of the bundle so as to roll around toward the short direction of the bundle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura having a curved outlet/curved guiding edge as taught by Sarbo as an alternative outlet/guiding edge for dispensing the bundle of tissue paper for the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736